Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Hertzberg on August 4, 2021.
The application has been amended as follows: 
In the claims,
	Claim 27,	Line 2, “each consist of” has been changed to 
				- -are formed from- -.
			Line 3, “the” in its second occurrence has been 
changed to - -a- -.
			Claim 28,	Line 2, “each consisting of the cladding material” and 
“each” have been deleted.
			Claim 29,	Line 8, “means of” has been deleted.
			Claim 31,	Line 3, “means of” has been deleted.
Claim 32,	Lines 3-4, “such that said process variable is selected 
from the group formed from the” has been 
changed to - -including- -.
			Claim 34, 	Line 32, “device” has been changed to 
- -apparatus- -.
			Claim 39,	Line 2, “an” has been changed to - -the- -;
					Line 5, “an” has been changed to - -the- -;
					Line 8, “an” has been changed to - -the- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art does not teach or suggest wherein the first and the second coil-unwinding apparatus are accommodated in a heatable environment during step (i) such that a predefined temperature of at least 720°C is set for the first and second metal strips unwound by the coil-unwinding apparatuses before steps (ii) and (iii) joining of the first and second metal strips in step (ii) is carried out in a hot condition, with the first and second metal strips each having a temperature of at least 720°C, wherein during the step (ii) and before the step (iii), the first and second metal strips unwound by the respective first and second coil unwinding apparatus are transported in an inert gas atmosphere, in combination with the other claimed limitations. Regarding claim 34, the prior art does not teach or suggest an inert gas apparatus forming part of the joining apparatus wherein the first and second metal strips unwound by the respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






August 9, 2021